Title: From Alexander Hamilton to Thomas Pinckney, 30 December 1794
From: Hamilton, Alexander
To: Pinckney, Thomas



Treasury Department December 30th 1794
Sir.

It has been determined to import from Europe as expeditiously as may be, Twenty Anchors for the use of the Six Frigates for which provision was made in the last Session of Congress.
I have been induced therefore to take the liberty of asking your care of the business and to request that you will without delay cause the number of Anchors required to be procured and shipped agreeably to the Memmorandum transmitted to you herewith. If direct conveyances should not immediately offer for the several Ports in the United States designated in the Memmorandum, I would then advise the shipping of them in four divisions—Those for instance intended for Norfolk might go to Baltimore Those for Portsmouth to Boston, and so Vice Versa. There being a material difference however in the size of the Anchors, it will be necessary in order to avoid confusion, that there be not only Seperate bills of loading for each parcel but that the names of the respective places to which they are destined should be marked thereon.
The proceeds of the Treasurer’s draught for Three Hundred and three thousand One Hundred and fifteen Guilders on our Commissioners in Amsterdam remitted to you on the first instant will form the fund out of which you are to pay for the Anchors—but least from the progress of military events in the Netherlands you might not have been able to negotiate the bill, or that any delay should arise in the business—it would then be most adviseable to purchase the Anchors immediately on the credit of the United States and either draw upon the Treasury for the amount or engage Remittance to be made from it.
I shall only add that it will be necessary to insure the amount of the Invoice, so as not to subject the United States to any loss—and that in the Shipment, a preference ought to be given to American Bottoms, unless reasons to the contrary should occur on the spot of which an estimate cannot before hand be formed here.

With the most perfect respect and truest esteem,   I have the Honor to be   Sir   Your most Obedient Servant

Alexander Hamilton
Thomas Pinckney EsquireMinister Plenipotentiaryat the Court of London

